                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIC DANE MITCHELL,

                Plaintiff,

         v.                                             Case No. 18-cv-566-JPG-RJD

 SHAWNEE MEDICAL STAFF and
 CAROLE AGUILAR,

                Defendants.


                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that all claims in this case against

defendant Shawnee Medical Staff are dismissed with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that the claim in this case against

defendant Carole Aguilar are dismissed without prejudice to pursuing the same claim in Mitchell

v. Wexford Corporation, No. 18-cv-1026-JPG-RJD.

DATED: July 2, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
